Title: Patrick Gibson to Thomas Jefferson, 1 May 1817
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
1st May 1817—
          
          I yesterday received your favor of the 26th Ulto inclosing a note for $2000. with a view to having it discounted and that amount remitted to Messrs LeRoy & Bayard of New York as soon after the 7th Inst as practicable—I shall offer it this day week, and as I entertain very little doubt of its being discounted, you may inform these Gentlemen that the remittance shall leave this the 9th—however as I know that we cannot expect a renewal in this bank even for another 60 d/– it will be necessary to try it elsewhere, and as I presume the US. branch will be in operation by that time, we must endeavour to renew it there I am not informed of the principle upon which that institution proposes to lend money, you can however ascertain through its President, whether or not the money can be obtained for the time you propose, if not some other means must be resorted to—
          Your draft in favor of Mr Robertson for $230.96 is paid—
          46 barrels of your flour received by Wm Johnson 14th Ulto were condemned as unmerchantable, having been made (so says the Inspr) of smutted wheat, these have been sold at 11½$ on 60 d/–. Int added there remains yet on hand 84 bls: fine and 53 Sr fine, so soon as I shall have disposed of this I shall make the remittance to Mr Vaughan, which I hope will be in a few days—With great respect I am
          
            Your obt Servt
            Patrick Gibson
          
        